Citation Nr: 9927555	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-17 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

What evaluation is warranted for torticollis from January 22, 
1998.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
August 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDING OF FACT

Since January 22, 1998 the veteran's torticollis has not been 
shown to have been more than moderately disabling. 


CONCLUSION OF LAW

An evaluation in excess of 10 percent since January 22, 1998, 
for torticollis is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.124a, Diagnostic Codes 8103 and 
8211 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to this claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1998). 

In an April 1998 rating decision, the RO granted service 
connection for torticollis.  A 10 percent rating was assigned 
and has remained in effect throughout the duration of the 
appeal.  The Court has held that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Therefore, all of the 
evidence following the grant of service connection (not just 
the evidence showing the present level of disability) must be 
considered in evaluating the veteran's claim.  The RO did 
consider all of the evidence following the grant of service 
connection so the veteran's claim is in appropriate appellate 
status, and a review of the historical evidence of record 
reflects that the veteran developed torticollis as a result 
of medication taken for his bipolar disorder. 

An August 1993 VA Mental Disorders examination report 
reflects that the veteran complained of torticollis in his 
neck, the cause of which was unclear.  A diagnosis of 
torticollis was not entered at that time.  

Medical reports, submitted by Wayne A. Swart, M.D, dated in 
September 1993 reflect a diagnosis of torticollis as a result 
of medications taken for his service-connected bipolar 
disorder.  An Axis III diagnosis of torticollis was entered.  

A March 1998 VA Mental Disorders examination report reflects 
that the veteran had developed torticollis as a result of 
antipsychotic medications.  The examiner noted that the 
appellant was impaired by a continual head movement to the 
right.  An AXIS III diagnosis of mild torticollis was 
entered.

A private treatment report, dated in May 1998, submitted by 
Peter LeWitt, M.D., reflects that the veteran had received 
treatment for neck spasms and tremors  approximately every 
four to five months.  This caused difficulty for the veteran 
when he was driving, walking and writing.  Moreover, these 
activities exacerbated the condition.  The veteran also 
reported that lifting caused pain in his right arm.  He 
related that while the medication had helped with pain, it 
had not relieved the tremors.   

A July 1998 VA Neurological examination report reflects that 
the veteran had developed an involuntary movement disorder in 
which he would laterally turn his head from neutral position 
to the right shoulder.  It was noted that such movements were 
repetitive, constant and occurred when he drove and "under 
all conditions."  The veteran related that he had received 
two "Botox" injections and that he took medication, but 
without any improvement.  He complained of pain in his neck 
and shoulder as a result of the movement disorder, and that 
he took medication for his neck and shoulder pain.  
Neurological examination revealed that cranial nerve function 
was intact with the exception of the presence of hypertrophy 
of the left sternocleidomastoid muscle.  The veteran's gait 
and station were normal.  Motor system examination revealed 
an involuntary movement (which were noted to have been 
constant and repetitive) with lateral turning of the head and 
flexion of the chin toward the right shoulder.  All muscle 
groups exhibited normal strength; tone and coordination were 
intact.  Reflexes were symmetrical; plantars, flexors and a 
sensory examination were intact.  The veteran was diagnosed 
as having torticollis.  This disability was noted to be mild.

The service-connected torticollis has been rated by analogy 
to a convulsive tic and has been assigned a 10 percent 
disability evaluation pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8103.  Under that code, a moderate convulsive 
tic is rated as 10 percent disabling. A severe convulsive tic 
is rated as 30 percent disabling.  A note instructs that this 
disorder is to be rated depending upon the frequency, 
severity, and muscle groups involved.  38 C.F.R. § 4.124a, 
Diagnostic Code 8103.

Disability from neurological and convulsive disorders and 
their residuals may be rated from 10 percent to 100 percent 
in proportion to the impairment of motor, sensory, or mental 
function.  Partial loss of use of one or more extremities 
from neurological lesions should be rated by comparison with 
the mild, moderate, severe, or complete paralysis of 
peripheral nerves.  The term "incomplete paralysis,"' 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be mild or, at most, moderate.  
Id.

Peripheral neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  38 C.F.R. § 
4.123 (1998).

Peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 
(1998).

Complete paralysis of the eleventh (spinal accessory, 
external branch) cranial nerve is rated as 30 percent 
disabling, incomplete severe paralysis is rated as 20 percent 
disabling, and when incomplete and moderate, a 10 percent 
disability evaluation will be assigned. 38 C.F.R. § 4.124a, 
Diagnostic Code 8211.  A note instructs that the assignment 
of an evaluation is dependent upon loss of motor function of 
the sternomastoid and trapezius muscles.  

The veteran contends, in essence, that the service-connected 
torticollis is more severely disabling that the current 10 
percent evaluation reflects as a result of neck and shoulder 
pain and constant involuntary movements of the head.  While 
the Board recognizes the veteran's assertions, the Board is 
of the opinion that an increased evaluation is not warranted.  
In support of the foregoing conclusion, the Board observes 
that while the veteran was found to have had involuntary 
constant and repetitive movements of the head from the 
neutral position to the right shoulder when examined by VA in 
July 1998, the examiner concluded that the overall 
neurological disability was mild.  There was no evidence of 
paralysis, loss of muscle function, or organic neuropathy.  
Therefore, in the absence of any severe disability, the Board 
is of the opinion that an evaluation in excess of 10 percent 
for torticollis is not warranted.  38 C.F.R. § 4.124a, 
Diagnostic Code 8103 (1998). 

A review of the veteran's disability under the Diagnostic 
Codes for diseases of the cranial nerves shows that the 
veteran does not have incomplete paralysis of the eleventh 
(spinal accessory, external branch) cranial nerve.  In this 
regard, during a July 1998 VA examination, cranial nerve 
function was intact with the exception of the presence of 
some hypertrophy of the left sternocleidomastoid muscle.  
Other than the involuntary movements of the veteran's head 
discussed in the preceding paragraph, neurological findings 
were found to have been mild.  As such, the veteran's 
torticollis is not analogous to severe incomplete paralysis 
of nerves affecting the eleventh cranial nerve or neuritis or 
neuralgia, and the Board is of the opinion that an evaluation 
in excess of 10 percent pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8211 (1998) is not warranted.  In addition, 
as all muscle groups were shown to have exhibited normal 
strength during VA examination in July 1998, an higher 
evaluation is not for assignment pursuant to 38 C.F.R. 
§ 4.73, Diagnostic Code 5322 (1998) (a 20 percent evaluation 
will be assigned for moderately severe disability of the 
muscles of the front of the neck.)

In summary, the Board concludes that the evidence does not 
raise a question that a higher rating is warranted for any 
period of time from January 22, 1998 so as to warrant 
"staged" rating due to significant change in the level of 
disability.  Fenderson.  Accordingly, the Board concludes 
that the preponderance of the evidence is against an 
increased evaluation for the veteran's torticollis.  

In reaching the decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  





ORDER

Assignment of a rating for the torticollis in excess of 10 
percent from January 22, 1998 is denied. 



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

